Citation Nr: 1732520	
Decision Date: 08/10/17    Archive Date: 08/23/17

DOCKET NO.  09-32 203A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel

INTRODUCTION

The Veteran served on active duty from June 1977 to June 1993.  

This case was previously before the Board of Veterans' Appeals (Board) in February 2014 and February 2016.  Each time, it was remanded for further development.  Following the requested development, VA confirmed and continued the denial of entitlement to service connection for a psychiatric disorder.  Thereafter, the case was returned to the Board for further appellate action.


FINDINGS OF FACT

1.  The preponderance of the evidence shows that the Veteran's psychiatric disorder, primarily diagnosed as a mood disorder, major depressive disorder with psychotic features and schizoaffective disorder, was first manifested several years after service, and the preponderance of the evidence is against a finding that it is in any way related to service.  

2.  The preponderance of the evidence is against a finding that the Veteran's psychiatric disorder is proximately due to or was aggravated by a disorder for which service connection had previously been established.  


CONCLUSION OF LAW

A psychiatric disorder is not the result of disease or injury incurred in or aggravated by service, a psychosis may not be presumed to have been so incurred, and a psychiatric disorder is not due to or aggravated by a service connected disorder.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309, 3.310 (2016).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify the claimant of the information and evidence necessary to substantiate a claim for VA benefits and to assist claimants in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 U.S.C.A. § 3.159 (2016).  After reviewing the record, the Board finds that the VA has met that duty.  

In December 2006, VA notified the Veteran of the information and evidence needed to substantiate and complete his claim.  VA then obtained identified and available evidence, conducted examinations, and provided the Veteran a hearing before the Board.  There is no evidence of any VA error in notifying or assisting the Veteran in the development of his claim; and, therefore, the Board will proceed to the merits of the appeal.  

During his hearing before the undersigned the Veteran contended that he his psychiatric disorder was primarily due to a 1991 head injury sustained in a motor vehicle accident in service.  In the alternative, he contended that it was proximately due to or aggravated by his service-connected headache disorder.  Therefore, he maintained that service connection was warranted either on a direct or secondary basis.  After carefully considering the Veteran's claims in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against the claim.  

The Veteran is competent to report his symptoms and what he experienced during and since his separation from service.  Layno v. Brown, 6 Vet. App. 465 (1994).  There is, however, no evidence to suggest that he is competent by training or experience to offer a medical opinion addressing the etiology of any diagnosed psychiatric disability.  The question of an etiologic relationship between any current problems and service or a service-connected disability involves a medical issue.  Thus, the question of etiology may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (2009).  Not only is a chronic, identifiable psychiatric disability uncorroborated by the service treatment evidence; it is contradicted by more contemporaneous and probative evidence of record.  Curry v. Brown, 7 Vet. App. 59 (1994) (contemporaneous evidence has greater probative weight than a history reported by the Veteran).  

Service connection connotes many factors but basically it means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service in the Armed Forces, or if preexisting such service, was aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease identity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303. 

Continuity of symptomatology is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id. 

For certain disabilities, such as psychoses, service connection may be presumed when such disability is shown to a degree of 10 percent or more within one year of the veteran's discharge from active duty.  38 U.S.C.A. § 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Such a presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. § 1113; 38 C.F.R. § 3.307.  

In addition, service connection may be granted for any disease that is initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

Service connection may also be granted when the evidence shows that a particular disability is proximately due to or the result of a disability for which service connection has already been established.  38 C.F.R. § 3.310 (2016).  Any increase in the severity of a nonservice-connected disease or injury that is proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the nonservice-connected disease, will be service connected.  Id. 

A review of the evidence shows that during the Veteran's May 1977 service entrance examination, there were no complaints or clinical findings of a head injury or psychiatric disorder of any kind.  

In July 1978, the Veteran sustained a left leg laceration in a motor vehicle accident.  There was no report of a head injury.  

During a May 1984 psychiatric consultation, the Veteran reported an inability to cope with his job and family stress particularly that associated with his separation.  It was noted that he had legal charges pending for unspecified reasons.  Following the consultation, the diagnosis was an adjustment disorder with mixed emotional features.  

In July 1985, the Veteran reported that he had sustained a head injury in a motor vehicle accident.  He also reported neck pain.  Following an evaluation the diagnosis was left trapezius strain, rule out cervical spine injury.  

The appellant underwent a periodic physical examination in August 1987 and was clinically evaluated as being psychiatrically normal.

In July 1991, the Veteran sustained a maxillofacial fracture, when he was hit on the right side of his face in a fight.  He underwent surgery to repair the damage.  
In August 1991, the Veteran was involved in a motor vehicle accident.  The accident report shows that he was transported to Gorgas Hospital and placed in intensive care.  It also shows that the treating physician informed the investigating officer that the Veteran had sustained multiple head and neck trauma.  

In October 1992, prior to his separation from the service, the Veteran filed a claim for service connection for depression.

During treatment in April 1993, the Veteran complained of headaches associated with the head injury in his motor vehicle accident.  

During a March 1993 examination the Veteran responded, "Yes", when asked if he then had, or had ever had a head injury, depression or excessive worry, a loss of memory or amnesia, and nervous trouble of any sort.  The examiner noted that the appellant complained that he was depressed about his career and pending charges under the Uniform Code of Military Justice.  In this later regard the record reveals that the appellant was convicted of falsifying customs forms, and he served 16 months in confinement.  The appellant was also punished for driving while intoxicated.

During an April 1993 examination, the Veteran responded, "Yes", when asked if he then had, or had ever had a head injury, frequent trouble sleeping, depression or excessive worry, a loss of memory or amnesia, and nervous trouble of any sort.  On examination, his head, face, neck, and scalp were found to be normal, as were his neurologic and psychiatric processes.  His psychiatric profile was rated 1 under PULHES.  PULHES is the six categories into which a physical profile is divided.  The S stands for psychiatric.  The number 1 indicates that an individual possesses a high level of medical fitness and, consequently is medically fit for any military assignment.  Odiorne v. Principi, 3 Vet. App. 456 (1992).

During VA treatment in October 1993, the Veteran requested treatment for anxiety.  

In July 1996, the VA Orthopedic Service referred the Veteran to the VA psychiatric service with a provisional diagnosis of anxiety.  

In October 1996, the Veteran was treated by the VA for complaints of a chest cold, sinus congestion, muscle pain, and eye pain.  The diagnosis was somatization disorder.  

In November 1996, following an intake examination by the VA Psychiatric Service, the diagnoses were generalized anxiety disorder; amnestic disorder, not otherwise specified; alcohol dependence; and cannabis dependence, in remission.

During a VA neuropsychological evaluation and testing in January 1997, it was noted that the Veteran had sustained a head injury in an August 1991 motor vehicle accident in service.  The Veteran reported a possible loss of consciousness, a one day hospitalization, and a headache for a couple of hours.  In addition, there was a residual bump on his head in the right parietal area.  It was also noted that he was being seen by the VA Psychiatric Service and was taking psychotropic medication.  He stated that he was depressed due to his life being destroyed by the system.  He explained that he had been incarcerated for 16 months in service and forced out of the military; that he had not been given an opportunity to clear his name; and that the incident broke up his first marriage.  

Following the consultation with the VA neuropsychological service, the examiner stated that overall, the Veteran was experiencing a moderate level of neuropsychological dysfunction.  The Veteran was found to have a verbal learning disability affecting, primarily, reading, writing, and spelling, which, the examiner noted was not suggestive of psychiatric etiology.  The examiner stated that the contribution, if any, from his reported traumatic brain injury in 1991 was unclear.

Following a March 1997 VA psychiatric examination, the Axis I diagnoses were dysthymic disorder, anxiety disorder, and dissociative disorder.  The Axis II diagnosis was schizoid personality.  

During VA psychiatric treatment in April 1997, the diagnosis was paranoid schizophrenia.  

Following a December 1997 VA examination, the diagnoses were posttraumatic stress disorder and anxiety.  

In April 1999, a computerized tomography scan of the brain revealed mild atrophy.  In August 2001, a computerized tomography scan of the head revealed normal findings.  

Following VA neurologic examinations in September 2003, April 2005, and December 2006, the diagnosis was migraine headaches.  It was noted that they had been present since the Veteran's 1991 motor vehicle accident.  The April 2005 examiner stated that the headaches were traumatic in nature.  The December 2006 VA examiner found no neurologic signs and noted that an August 2002 computerized tomography scan of the head had been normal.  

In September 2005, an MRI of the head showed scattered, bilateral nonspecific foci of T2/FLAIR hyperintensity in the periventricular and subcortical white matter.  The differential diagnoses included migraine headache, Lyme disease, chronic small vessel ischemic disease, and demyelinating disease.  The sinuses were clear.

More recent VA records show that the Veteran has been followed by the VA psychiatric service for many years.  The primary diagnoses were mood disorder with psychotic features, schizophrenoform disorder, and major depressive disorder with psychotic features.  From December 2006 through August 2014, the Veteran's treating VA psychiatrist opined that the Veteran's psychiatric disorder was the result of a traumatic brain injury sustained in service or a consequence of his service-connected disabilities.  

In May 2007, the Chief of the VA Administrative Medicine Service at the Brooklyn VA Medical Center reviewed the Veteran's claims file.  She noted that the Veteran was service connected for lumbosacral strain, a left leg laceration with transaction of the superficial peritoneal nerve and anterior muscle, headache syndrome, arthritis of the right and left knees, instability of the left knee, tender scars of the left knee, and residuals of a fracture of the right little finger.  The VA physician opined that the Veteran's schizoaffective disorder had not caused by and was not the result of his multiple service connected problems.  The VA physician stated that schizoaffective disorder did not have any of those conditions as an etiology. 

In December 2012, the VA neurology service was asked to correlate the results of the September 2005 MRI with a clinical examination.  The diagnosis was migraine headaches.  

Following a VA psychiatric examination in April 2014, the diagnoses were schizophrenia, not otherwise specified; anxiety state not otherwise specified; schizoaffective disorder, unspecified; and generalized anxiety disorder not otherwise specified.  The examiner noted, however, that those diagnoses had been taken from the Veteran's medical chart.  The examiner stated that it was not possible to diagnose the Veteran's mental disorders.  In this regard, the psychiatrist reported that the results of the Veteran's Personality Assessment Inventory were invalid, because the Veteran had given an extremely high index on the negative impression management validity scale.  That suggested that the Veteran had attempted to portray himself in an extremely negative manner.  The VA psychiatrist noted that the Veteran had also scored high on another validity index suggesting that he did not attend consistently or appropriately to the task.

In December 2014, the VA physician, who had reviewed the Veteran's file in May 2007, performed another review of the file.  Following her second review, the VA physician found that the Veteran's psychiatric disorders were, primarily, schizophrenia and generalized anxiety disorder.  She opined that it was less likely than not that either of those disorders had been incurred in, caused by, or due to the claimed inservice event, injury, or illness.  She also opined that neither of those disorders had been caused or aggravated by a disability for which service connection had already been established.  She noted that schizophrenia had a genetic etiology and would not be caused by a service-related disease.  She also noted that those disorders were not related to the Veteran's migraine headaches or inservice head trauma, because that trauma had not produced any residual neurologic disability.  In this regard, she noted that MRI's of the Veteran's head had been negative for any abnormalities other than sinusitis.  

In July 2016, the Veteran was examined by a VA neuropsychologist to determine the nature and etiology of any psychiatric disorder found to be present.  Following a review of the record, neuropsychological testing, and an examination, the diagnosis was major depressive disorder.  The examiner found that the Veteran did not have a diagnosed traumatic brain injury.  The examiner noted that the Veteran had struck his head in a July 1985 motor vehicle accident, and even if he had suffered a mild traumatic brain injury, it was likely that all the resulting symptoms would have resolved within 6 to 12 months of the injury.  The VA examiner noted that the scientific literature on mild traumatic brain injury indicated such a course of recovery for individuals with those injuries.  Therefore, he opined that it was not likely that the "post traumatic headaches" had had traumatic brain injury as their etiology.

The VA examiner acknowledged that the Veteran had a diagnosis of major depressive disorder but that it was more likely that the Veteran suffered from that illness in reaction to the many medical problems he endured.  Other aggravating factors that could contribute to his major depressive disorder included stress in his marital relationship, difficulties carrying out his duties in full time employment, and interpersonal difficulties with his supervisor at work leading to an ongoing Equal Employment Opportunity complaint.  The examiner noted that first mental health assessment/intervention of record in VA's computerized personal records system was dated 17 February 1999, nearly 6 years post-discharge.  The examiner further noted that during testing, the Veteran had endorsed a high frequency of symptoms that were highly atypical in patients with genuine psychiatric or cognitive disorders.  The examiner stated that this raised the suspicion of malingering or exaggeration of symptoms.  As such, concluded that the data acquired in the evaluation had to be interpreted with caution.

In a December 2016, the VA neuropsychologist provided additional rationale for his opinion.  He noted that the exaggerated results from his testing of the Veteran tended to confirm the exaggerated responses that the Veteran had given during the April 2014 Personality Assessment Inventory.  Therefore, he reiterated that the data acquired from the Veteran in the evaluation on July 2016 lacked credibility, validity, and reliability and had to be interpreted with caution and skepticism.

A review of the foregoing evidence shows that the Veteran entered service without any complaints or clinical findings of a psychiatric disorder of any kind.  Although he was seen by the Psychiatric Service for an adjustment disorder in May 1984, there were no findings that it was that was related to a chronic, identifiable psychiatric disorder.  Indeed, the Veteran served on active duty for approximately 9 more years without any complaints or clinical findings of a chronic, identifiable psychiatric disorder.  Although he complained of depression or excessive worry or nervous trouble in April 1993, he was clinically evaluated as psychiatrically normal.

A chronic, identifiable psychiatric disorder was not manifested until several years after service.  The various diagnoses included somatization disorder, generalized anxiety disorder; amnestic disorder, not otherwise specified; dysthymic disorder; paranoid schizophrenia; dissociative disorder, and a schizoid personality.  Although a recent treating VA psychiatrist opined that the Veteran now has a mood disorder related to service, she provided no rationale for her conclusion.  

Since 2007, VA examiners have reviewed the Veteran's claims file, provided psychological testing, and examined the appellant to specifically to determine whether he has a psychiatric disorder related to service.  The examiners have included a VA psychiatrist, a VA neuropsychologist, and a VA physician, board-certified in internal medicine.  Not only did these examiners consistently find it less likely than not that the Veteran's psychiatric disorders are related directly to service, they found it less likely than not that any psychiatric disorder is related to any service-connected disability or to a claimed in service traumatic brain injury.  

Unlike the Veteran's treating psychiatrist, the VA examiners state clearly how and why they reached the opinions they did.  In light of the foregoing, the Board finds the VA examiners' opinions were based on more full and complete evaluations of the Veteran.  Accordingly, they carry greater weight and are of greater probative value.  In sum, the preponderance of the evidence is against the Veteran's claim.  He does not meet the criteria for service connection on a direct, presumptive, or secondary basis; and, therefore service connection for a psychiatric disorder is not warranted.  

In arriving at this decision, the Board has considered the doctrine of reasonable doubt.  However, that doctrine is only invoked where there is an approximate balance of evidence which neither proves nor disproves the claim.  In this case, the preponderance of the evidence is against the Veteran's claim.  Therefore, the doctrine of reasonable doubt is not applicable.  38 U.S.C.A. § 5107(West 2014); 38 C.F.R. § 3.102 (2016). 


ORDER

Entitlement to service connection for a psychiatric disorder is denied.  



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


